Citation Nr: 0705828	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-11 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for residuals of mononucleosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to December 1962.
This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 2002 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in part, 
denied a claim of entitlement to service connection for residuals of 
mononucleosis.  At a later date, the veteran changed his address of record 
and the claims file was transferred to the jurisdiction of the RO in Togus, 
Maine.  

In December 2005, the veteran presented personal testimony at a video 
conference Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

This case was remanded in February 2006 for a VA examination and additional 
evidentiary development.


FINDINGS OF FACT

1.  Mononucleosis manifested during service and resolved completely, with 
no residuals noted upon discharge.

2.  The veteran failed to report to a scheduled VA examination in July 
2006.

3.  There is no competent medical evidence of record showing the veteran 
has any chronic residuals from mononucleosis. 




CONCLUSION OF LAW

Entitlement to service connection for a disability resulting from residuals 
of mononucleosis is not warranted.  38 U.S.C.A. § 1110, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is applicable to this 
appeal.  To implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
Act and implementing regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable possibility that 
such assistance would aid in substantiating the claim. It also includes new 
notification provisions.

In October 2002, VA received the veteran's claim of entitlement to service 
connection for residuals of mononucleosis.  In October 2002, and prior to 
the initial unfavorable decision, the veteran was informed of the 
requirements of VCAA and VA's duty to assist him with the claim.  The 
veteran received additional correspondence in February 2006 that included 
content consistent with the provisions of VCAA.  

These notices discussed the information and evidence necessary to 
substantiate the claims for entitlement to service connection.  The veteran 
was also advised of VA's responsibility to obtain certain information and 
evidence on his behalf, and his responsibility to obtain and submit certain 
information and evidence on his own behalf, including additional medical 
records and other information to support the claim.  The veteran has not 
identified any additional evidence that could be obtained to substantiate 
the claim.  Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim, 
including the degree of disability and the effective date of an award.  
Because this claim is being denied, any other notice requirements beyond 
those cited for service connection claims, are not applicable.  

Clearly, from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  The Board is 
satisfied that VA has assisted the veteran in the development of his claim 
in accordance with applicable laws and regulations and thus will address 
the merits of this claim.  Any deficiency in compliance with the VCAA has 
not prejudiced the veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Analysis

Service connection may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

As a general matter, service connection for a disability on the basis of 
the merits of such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in service, and; (3) 
a relationship or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

The determination as to whether the requirements for service connection are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2006).  

The veteran contends that he has current illnesses, including leucopenia 
and diabetes, which developed as a result of mononucleosis.  Before those 
issues can be addressed, it must first be determined if the veteran 
developed chronic mononucleosis in service.  Other issues raised by the 
veteran flow from the primary question as to whether chronic mononucleosis 
developed in service.  The Board has considered the veteran's contentions, 
but finds however, that the preponderance of the evidence is against the 
claim.  

Service medical records reveal that the veteran was hospitalized for 
infectious mononucleosis in August 1962.  "DNEPTE" was noted, which 
indicated that mononucleosis did not exist prior to enlistment.  The note 
further reflects that upon admittance, an examination of the abdomen 
revealed a palpable liver and spleen.  After two weeks of hospitalization 
of treatment, a repeat white blood count showed the white blood count was 
normal.  The liver and spleen could not be felt upon palpation.  Upon 
discharge, the physical examination was completely within normal limits and 
the veteran was asymptomatic.  He was discharged to duty.  The subsequent 
October 1962 examination for the purpose of release from active duty, 
demonstrated that there were no residuals of mononucleosis.

In the veteran's November 2002 statement, he pointed out that he continued 
to experience symptoms of fatigue following discharge from service.  There 
are no medical records associated with the claims folder indicating ongoing 
treatment for fatigue since service.  Also, during his December 2005 
hearing, the veteran asserted that he currently suffers from residuals of 
mononucleosis, specifically leucopenia.  He essentially indicated that a 
medical doctors at the VA Medical Center (VAMC) in Bangor and in 
Gainesville, Florida told him that there was a possibility that his current 
disorder of leucopenia was related to his enlarged spleen in service.  
Records from these VA facilities were obtained and associated with the 
claims folder.  The records do not relate the mononucleosis treated in 
service to any of the veteran's present disabilities. 

The veteran did not report to a VA examination that was scheduled in July 
2006.  He indicated, after the examination date had passed, that he had 
moved out of the state and would have the claim transferred.  An October 
2006 Supplemental Statement of the Case (SSOC) reflects that the veteran 
has not contacted VA since then.

VA regulations provide that when a claimant fails to report for an 
examination scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2006).  
Therefore, the Board must adjudicate this appeal on the available evidence 
of record.  Id.

Here, the available medical evidence consists solely of service medical 
records and recent VA outpatient treatment records.  Notably, the service 
medical records clearly show that the mononucleosis had been resolved prior 
to discharge from the hospital in August 1962, and no chronic residuals 
were noted during the final physical examination for separation purposes.  
VA treatment records reflect the veteran's complaints of fatigue, but also 
state that the etiology was unclear.  In addition, the Board notes that the 
earliest record of post-service medical treatment, dated in September 1993, 
shows that the veteran's liver and kidney functions were then normal.   

In sum, the VA outpatient treatment records simply do not contain any 
probative or competent evidence to show that that the veteran experiences 
residuals from the acute episode of mononucleosis treated in service.  

Where a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Regardless of the fact that the veteran was 
treated for mononucleosis in service and may have had symptoms of continued 
fatigue, he has not provided any competent medical evidence showing any 
chronic residuals or current disability relating to mononucleosis.  
Although the veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On the basis of the foregoing, the Board finds that the criteria for 
establishing service connection for residuals of mononucleosis have not 
been met.  In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for residuals of mononucleosis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


